Exhibit 10.17

 

[g201503040401090972647.jpg]

 

Akebia Therapeutics, Inc.

245 First Street, Suite 1100

Cambridge, MA 02142

T: +1 617.871.2098 F: +1 617.871.2099

www.akebia.com

July 21, 2014

Bradley Maroni, M.D.

8 Durham Street

Boston, MA 02115

Dear Brad:

It is my pleasure to extend the following offer of employment to you on behalf
of Akebia Therapeutics, Inc. (“Akebia” or the “Company”).  Akebia is proud of
its achievements to date and we are looking to individuals such as you to play a
supporting role in advancing our exciting product candidates.   We are confident
that you will make an immediate impact and be a productive member of our team.

This offer letter (the “Offer Letter”) confirms to you Akebia’s offer of
employment, the terms of which are as follows:

1.

Position. You will be employed in the full-time, salaried exempt position of Sr.
Vice President & Chief Medical Officer reporting to John Butler, President and
CEO, and based in our Cambridge, Massachusetts office.  We expect that you will
perform any and all duties and responsibilities typically associated with your
position, and any other duties assigned to you, in a satisfactory manner and to
the best of your abilities at all times. As you progress with the Company, your
position, location and assignments are, of course, subject to change.  

2.

Start Date.  Your employment will begin on August 18, 2014 (“Start Date”).

3.

Compensation. Your initial compensation will include the following:

(i)

You will be paid a base salary of $400,000 per year, paid bi-weekly;    

(ii)

You will be considered annually for a performance-based, cash bonus of up to 30%
of your base salary; and

(iii)

Subject to approval by the Board of Directors, you will be granted a
non-statutory option to purchase 125,000 shares of common stock of the Company,
with an exercise price equal to the fair market value of a share of Company
stock on the date of grant and subject to the terms of a stock option agreement
between you and the Company.

4.

Benefits.  As a full-time employee, during your employment with the Company you
will be entitled to participate in all applicable benefit programs currently
offered by Akebia and for which you are eligible. The Company is committed to
providing competitive benefits to its employees.  The Company currently offers
health care and dental insurance to full-time employees (and their spouses and
dependents)  and a 401(k) savings plan, which allows employees to contribute a
portion of their pre-tax wages to a retirement account, up to the maximum
permitted by law.  The Company will also provide you with paid time off (PTO) in
accordance with its policies as in effect from time to time (currently twenty
(20) days per calendar year), plus those holidays observed by the Company.  Your
eligibility to participate in and receive any particular benefit is subject to,
and governed solely by, the applicable plan document.  We will provide
separately more detailed information regarding the current terms and conditions
of our benefit plans, and information regarding any future additions or
modifications to our benefit plans will be provided when available.  The Company
reserves the right to modify, change or terminate its benefits and benefit plans
from time to time in its sole discretion.  

5.

Taxes.  All forms of compensation referred to in this Offer Letter are subject
to reduction to reflect applicable taxes and other withholdings and
deductions.  You hereby acknowledge that the Company does not have a duty to
design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors (or any of its or their respective agents, delegates and
representatives) related to tax liabilities arising from your compensation.

6.

Contingencies.  Pursuant to the Immigration and Reform Control Act of 1986, and
within three days after your Start Date, you must provide sufficient
documentation of your ability to work legally in the U.S.   This employment
offer is also contingent upon the results of any reference and background
checks.  

7.

Employment at Will.  This offer of employment is not intended to create a
contract of employment.  Your employment will be at-will and both you and Akebia
will have the right to terminate the employment relationship at any time, with
or without reason or notice.

--------------------------------------------------------------------------------

[g201503040401093632648.jpg]

 

Akebia Therapeutics, Inc.

245 First Street, Suite 1100

Cambridge, MA 02142

T: +1 617.871.2098 F: +1 617.871.2099

www.akebia.com

 

8.

Covenants.  This offer of employment is contingent upon your execution of an
Employee Agreement (Confidentiality, Non-Solicitation, Non-Competition and
Developments Agreement), a copy of which will be provided to you and which you
must sign and return prior to your Start Date.  

9.

Entire Agreement, Amendments. This Offer Letter constitutes the complete
agreement between you and the Company, contains all of the terms of your
employment with the Company and supersedes any prior agreements, representations
or understandings (whether written, oral or implied) between you and the
Company.  No variations, modifications or amendments to this Offer Letter shall
be deemed valid unless reduced to writing and signed by the Company and you,
provided that your employment will remain at-will unless otherwise set forth in
a writing signed by the Company’s Chief Executive Officer.  We will be providing
you with an Executive Severance Agreement (“ESA”) for your review and
signature.  In the event of a conflict between the terms of this Offer Letter
and the terms of the ESA, the terms of the ESA will govern.

To indicate acceptance of these terms, please sign and return a copy of this
letter (via fax, pdf or regular mail).

Brad, we look forward to you joining Akebia.  Teamwork, quality people and a
business focus are all critical to Akebia's success.  We are confident that you
will play an important role in the future of our Company.

 

Very truly yours,

 

[g201503040401096132648.jpg]

 

John P. Butler

President & CEO

Response requested by July 24, 2014

I accept the above employment offer and agree to its terms and conditions.  By
accepting this offer of employment, I acknowledge that no prior employment
obligations or other contractual restrictions exist which preclude my employment
with Akebia Therapeutics, Inc.  I further understand that this offer is
confidential and that my disclosure of any of its terms and conditions may
result in termination of my employment or withdrawal of this offer.  I represent
that I am not relying on any representations made to me by anyone other than as
set forth above.

Accepted:

 

/s/ Bradley Maroni

 

Date:

 

7/24/14

 

Bradley Maroni, M.D.

 

 

 

 

 

 